Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noriega (U.S. Patent 8,167,830).

Regarding claim 13, Noriega discloses a surgical instrument comprising:
a cannula (12) having at a distal portion (defined by the extent of the balloon 26)) and lumen (58) for one or both of injecting fluid into the patient or aspirating tissue from the patient, see figure 5,  
it should be further noted these elements are responsible for delivering fluid into the balloon and the balloon in within the patient and therefore these elements inject or deliver fluid into the patient,
a motor (“motor may be provided within the handle 18 (FIG. 2),” see col. 5:6-17 and figure 5); and 
a vibration actuator (comprising: A) “drive shaft lumen 52,” see col. 5:6-17 and figure 5, and B) “eccentric weight 56,” see col. 5:6-17 and figure 5) operatively connected to the motor, the motor actuating the vibration actuator to impart vibratory motion to the cannula so that the vibration is in multiple axes.

Regarding claim 14, Noriega discloses the motor further imparts reciprocal motion to the cannula in conjunction with the vibratory motion. Here reciprocal motion has been interpreted simply as back and forth motion.  The eccentric mass disclosed by Noriega imparts a simple back and forth motion in a plane transverse to the central longitudinal axis of the device.  There is nothing in Applicant’s specification to preclude this broad interpretation.  Although there may certainly be further limitations Applicant may make to preclude the present interpretation.

Regarding claim 16, Noriega discloses the vibration actuator includes a shaft (“drive shaft lumen 52,” see col. 5:6-17 and figure 5) and a rotating eccentric mass (“eccentric weight 56,” see col. 5:6-17 and figure 5) rotatable mounted to the shaft. Additionally, Noriega discloses “the end effector is aligned with a longitudinal axis of the rotating shaft,” see figure 5.  The central longitudinal axis of the end effector is aligned in a parallel arrangement with the central longitudinal axis of the rotating  flexible shaft.  However, although the two central longitudinal axis are parallel they are not coincident but offset (albeit a small amount as can be clearly seen in figure 5).
the cannula is offset from a longitudinal axis of the shaft.

Regarding claim 17, Noriega discloses a method comprising:
a) providing a hand held device (“treatment device” 10 having “handle” 18, see col. 4:39-46 and figures 2 and 5) having a motor (“motor,” see col. 5:6-17 and figure 5), a vibration actuator (comprising: A) “drive shaft lumen 52,” see col. 5:6-17 and figure 5, and B) “eccentric weight 56,” see col. 5:6-17 and figure 5) operatively connected to the motor and a cannula operatively connected to the vibration actuator; 
b) actuating the motor to effect rotation of the vibration actuator to effect vibration of the cannula in tissue (see col. 5:6-17 and figure 5); 
c) wherein an operator of the device is shielded from vibrations by a dampening mechanism connecting the motor to the vibration actuator (it should be noted the length of the elongate device and the rotating drive shaft, and the handle all provide some dampening to reduce the effect of the vibrations at the distal end of the device on the operator holding the handle – to what degree of dampening is indefinite, but there is dampening).
It should finally be noted that although Noriega don’t address liposuction, it can be argued that Noriega is broadly directed to loosening soft tissue since Noriega disclose a treatment using low frequency vibration to reduce pressure from the prostate on the urethra and in this sense there is a loosening of soft tissue, see abstract.

Regarding claim 20, Noriega discloses selectively adjusting at least one of a frequency or an amplitude of the vibrations, see col. 4:54-58.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noriega (U.S. Patent 8,167,830) in view of Schoenle et al. (U.S. Patent Application Publication 2016/0375235 ).

Regarding claim 1, Noriega discloses a surgical instrument comprising:
a motor (“motor may be provided within the handle 18 (FIG. 2),” see col. 5:6-17 and figure 5) having a rotating shaft (see the little shaft connecting the motor 32 to the eccentric mass 34 – but different embodiment. In figure 4 this motor and its little shaft are in the handle);
a rotating shaft (“drive shaft lumen 52,” see col. 5:6-17 and figure 5) having a first (the proximal end of “drive shaft lumen 52”) end and a second end (the distal end of “drive shaft lumen 52”) end, the first end operatively connected to the shaft of the motor;
a vibration actuator including an eccentric rotating mass (“eccentric weight 56,” see col. 5:6-17 and figure 5) operatively connected to the second end of the rotating flexible shaft; and
an end effector for engaging tissue (comprising “distal end 14” see figure 2 and “balloon 26” see figure 5.  Also see col. 4:29-38, and col. 4:47-65.), the end effector operatively connected to the vibration actuator.
Noriega fails to recite 1) the rotating shaft is flexible and 2) the motor rotates the eccentric mass to cause the end effector to vibrate to loosen tissue.
Noriega discloses a similar device having a vibrating element and teaches providing the device with a shaft 12 made of “a flexible polymeric extrusion having at least one axial lumen, usually having two or more axial lumens,” see col. 4;29-38 and figures 1 and 2.  It would make sense for the rotating “drive shaft lumen 52” to also be flexible in order to maintain the desired overall flexibility of the device. Yet Noriega is silent on the flexibility of the rotating drive shaft.
However, like Noriega, Schoenle et al. disclose an elongate shafted medical device having a catheter 13, a balloon 100/101 (see [0077] and figure 2A-2B), a motor within the handle portion (see [0074]), and provides vibration to the tissue (see [0078]) and teaches providing the elongate flexible device with a rotating drive shaft that is flexible in order to provide rotation to the distal end and also maintain the desired overall flexibility of the elongate device shaft (see [0074], claims 4 and 8).
With respect to the recitation of “the motor rotates the eccentric mass to cause the end effector to vibrate to loosen tissue” this is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Noriega, as taught by Schoenle et al., to provide the elongate flexible device with a rotating drive shaft that is flexible in order to provide rotation to the distal end and also maintain the desired overall flexibility of the elongate device shaft.

Regarding claim 3, Noriega discloses a cannula (12) having at a distal portion (defined by the extent of the balloon 26)) and lumen (58) for one or both of injecting fluid into the patient or aspirating tissue from the patient, see figure 5.  It should be noted these elements are responsible for delivering fluid into the balloon and the balloon in within the patient and therefore these elements inject or deliver fluid into the patient.

Regarding claims 4 and 5, Noriega discloses “the end effector is aligned with a longitudinal axis of the rotating shaft,” see figure 5.  The central longitudinal axis of the end effector is aligned in a parallel arrangement with the central longitudinal axis of the rotating  flexible shaft.  However, although the two central longitudinal axis are parallel they are not coincident but offset (albeit a small amount as can be clearly seen in figure 5).

Regarding claim 9, Noriega further discloses a first coupler (where the motor operably connects/couples to the rotating shaft) connected at one end to the shaft of the motor and the other end to the flexible shaft and a second coupler (where the rotating shaft operably or literally connects/couples to the eccentric mass) connected at one to the flexible and at the other end to a shaft on which the rotating eccentric mass rotates, see figure 5.

Regarding claim 10, Noriega further discloses a microcontroller configured to selectively adjust at least one of a frequency or an amplitude of harmonic vibration of the vibration actuator, see col. 4:54-58.

Regarding claim 11, Noriega discloses the motor further imparts reciprocal motion to the cannula in conjunction with the vibratory motion. Here reciprocal motion has been interpreted simply as back and forth motion.  The eccentric mass disclosed by Noriega imparts a simple back and forth motion in a plane transverse to the central longitudinal axis of the device.  There is nothing in Applicant’s specification to preclude this broad interpretation.  Although there may certainly be further limitations Applicant may make to preclude the present interpretation.


Allowable Subject Matter

Claims 2, 6-8, 12, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792